Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 1 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 2 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 3 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 4 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 5 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 6 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 7 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 8 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 9 of 14
Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 10 of 14




            EXHIBIT 1
         Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 11 of 14




                     VINCENT LIU
                     Managing Partner


 As a Partner at Bishop Fox, Vincent Liu is an expert in security strategy, red teaming, and
 product security; and at Bishop Fox, he oversees firm strategy and client relationships.
 He has nearly two decades of security experience.


 EXPERIENCE                                                              TECHNICAL SKILLS
 Architected the enterprise application security program for a           AND CERTIFICATIONS
                                                                         Certified Information
 Fortune 100 manufacturing conglomerate that affected over 2500
                                                                         Systems Security
 developers and more than 30,000 applications supporting four            Professional (CISSP)
 business units in 35 countries. The program involved authoring          CompTIA A+ and
                                                                         Network+
 policy, standards, and guidelines; creation and delivery of custom      Proficient in Mandarin
 security training; design of a risk ranking methodology, application    Chinese

 assessment program, and threat modeling approach; and
 deployment of automated assessment tools. Also included were
                                                                         THOUGHT
 establishing an application inventory, building a remediation           LEADERSHIP
 program, creating a fix certification process, developing an issue      Regularly interviewed by
                                                                         NPR, Al Jazeera, and The
 tracking application, and providing security expertise throughout.
                                                                         Information.

                                                                         Contributes a column to
 Led the only external security consulting team engaged to assist in     Dark Reading.
 the development of a secure software development lifecycle for a
                                                                         Returning faculty at the
 Fortune 100 microprocessor manufacturer. Activities included
                                                                         Practising Law Institute.
 developing the software security assurance process, authoring
 secure coding standards, creating code review and testing               Co-authored seven books
                                                                         (selected):
 checklists, evaluating automated analysis tools, and providing          Hacking Exposed Wireless
 tailored security training.                                             Hacking Exposed Web
                                                                         Applications.

 Headed a team that performed the secure code review of several          Presented at Microsoft
                                                                         BlueHat and Black Hat
 applications for a Fortune 100 manufacturing conglomerate over          USA among other
 the course of 18 months. The assessed applications generated over       industry events.

 1 billion in combined annual revenue and involved the analysis of       Sits on the advisory
 several million lines of code using a combination of cutting-edge       boards of Elevate
                                                                         Security, Mod N Labs, and
 static, dynamic, and manual analysis techniques and
                                                                         the University of
 methodologies.                                                          Advancing Technology




Bishop Fox™ Confidential                                                                             1
         Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 12 of 14




                                                                          EDUCATION
 Created and delivered on-site, remote, and CBT-based application         University of
 security, secure programming, and assessment tool training to over       Pennsylvania
                                                                          (Philadelphia, PA)
 1600 developers in six countries on three continents for a Fortune
 100 media conglomerate.                                                  Bachelor of Science in
                                                                          Engineering

 Authored security and regulatory compliance courseware for               Major in Computer
                                                                          Science and Engineering
 executives and managers of a Fortune 100 defense contractor. The
                                                                          Minor in Psychology
 training material has been and continues to be used to educate
 hundreds of employees at the managerial level and above.


 Led the external security team that provided incident response
 expertise including malware reverse engineering and traffic analysis
 for one of the largest and most-publicized security data breach
 incidents in history.


 Oversaw the highly sensitive security review of two applications that
 at the time were under litigation between two of the largest U.S.
 credit reporting agencies. The assessment results were used in
 subsequent negotiations and the final settlement.


 Provided security consulting around the development of a Fortune
 100 electronics manufacturer’s next-generation, customer facing
 web platform that handles millions of hits per day. Project activities
 included threat modeling custom mashup frameworks, source code
 review of the customer portal, evaluation of commercial and open-
 source security products, developing middleware configuration
 standards, and authoring security guidelines for Web 2.0
 technologies.


 Led the team conducting a comprehensive application security
 review of a health care payment portal for the leading processor of
 medical claims in the US. The application review included threat
 modeling, source code review, and penetration testing in
 observance of HIPAA regulatory requirements.


 Advised the leading software-as-a-service provider to assist in
 preventing phishing attacks against its customers and internal users
 in addition to securing the overall platform.




Bishop Fox™ Confidential                                                                            2
            Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 13 of 14




WRITTEN WORKS BY VINCENT LIU

 Books
    x       Web Application Security, A Beginners Guide
            Published Nov. 2014
    x       Hacking Exposed: Web Applications, 3rd Edition
            Published Nov. 2010
    x       Hacking Exposed: Wireless, 2nd Edition
            Published July 2010
    x       Hacking Exposed: Wireless, 1st Edition
            Published March 2007
    x       Writing Web Security Tools and Exploits
            Published March 2006

  Contributed Articles
        x    The Changing Face and Reach of Bug Bounties
             Dark Reading, Published Aug. 2017
        x    How ‘Security Scorecards’ Advance Security, Reduce Risk
             Dark Reading, Published Nov. 2016
        x    Security Leadership & The Art of Decision Making
             Dark Reading, Published Aug. 2016
        x    How ‘Agile’ Changed Security At Dun & Bradstreet
             Dark Reading, Published June 2016
        x    Building A Winning Security Team From The Top Down
             Dark Reading, Published Oct. 2015
        x    Pen Testing: Making Passion A Priority
             Dark Reading, Published Sept. 2013
        x    So You Wanna Be A Pen Tester?
             Dark Reading, Published Sept. 2013
        x    What To Ask Your Penetration Tester
             Dark Reading, Published June 2013
        x    Beware Of The 'Checklist' Penetration Tester
             Dark Reading, Published May 2013
        x    Know Your Pen Tester: The Novice
             Dark Reading, Published May 2013
        x    Better Patching Priority
             Dark Reading, Published March 2013


Bishop Fox™ Confidential                                                        3
          Case 1:17-cv-02989-AT Document 885-2 Filed 09/09/20 Page 14 of 14




      x    Ron Was Wrong, Whit Is Right, And What You Need To Know
           Published March 2012
      x    Can You Train A Great Penetration Tester?
           Dark Reading, Published Feb. 2012
      x    Fighting 0days With Fundamentals
           Dark Reading, Published Nov. 2011
      x    Pro Pen Testing: The Zero-Knowledge Approach
           Dark Reading, Published Oct. 2011
      x    Secure Development: Using the Right Tools in the Right Place at the Right Time,
           SecurityWeek, Published June 2011
      x    Silver Bullets only Work in the Movies, Not Security
           SecurityWeek, Published April 2011
      x    Implementing a Secure Development Lifecycle: The Importance of Executive
           Support
           SecurityWeek, Published March 2011
      x    Implementing a Secure Development Lifecycle: Lessons from the Trenches
           SecurityWeek, Published Feb. 2011
      x    Silly Kiddie, Exploits Are For Free
           SecurityWeek, Published Oct. 2010
      x    The What And The Why Of Professional Penetration Testing
           Dark Reading, Published Sept. 2010



  Blog Posts
      x    Telling the Security Story: An Interview with Josh Koplik
           Published Nov. 2016
      x    What Security Leaders Can Learn About Decision-Making
           Published Aug. 2016
      x    The Power of 'Agile' Security at Dun & Bradstreet
           Published June 2016
      x    Building a Winning Security Team From the Top Down
           Published Oct. 2015
      x    A Week in the Life of a Pen Tester
           Published June 2014




Bishop Fox™ Confidential                                                                     4
